Citation Nr: 0406290	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

On a VA Form 9 received in May 2002, the veteran contended 
that his hypertension (for which he claims service 
connection) has now evolved into diabetes mellitus.  In the 
Board's view, this constitutes a claim for service connection 
for diabetes mellitus.  This matter is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran seeks service connection for hypertension.  He 
served on active duty for 20 years.  The only service medical 
records the RO has obtained from the service department are 
his July 1979 service discharge examination report, some 
dental records, and a consent form for surgery in March 1978.  
The veteran has submitted some additional service medical 
records, which were apparently in his possession, dated in 
December 1978, which show elevated blood pressure readings 
and observation for the purpose of ruling out hypertension.

The RO should contact all appropriate service records' 
depositories to obtain any additional service medical records 
of the veteran that may be available.  38 C.F.R. 
§ 3.159(c)(2) (2003).  The veteran should further be advised 
to submit all service medical records in his possession, or 
copies thereof.  

The RO has indicated in its adjudication of the veteran's 
claim that hypertension was first diagnosed in October 1998.  
The earliest post-service records of treatment in the claims 
file, dated in October 1997, show a diagnostic impression of 
hypertension and a past medical history of hypertension.  
There is no narrative description of the veteran's medical 
history of hypertension associated with the claims file.

As the veteran's long-term medical history is at issue in 
this case, and there is service department evidence 
indicating that hypertension was suspected during service, a 
current diagnosis of hypertension, and no clear medical 
evidence as to the date of onset of the veteran's 
hypertension, a request specifically informing the veteran to 
provide all relevant evidence in his possession, to include 
any evidence of medical care dating from his period of active 
service to the present that may relate his period of active 
service to his current hypertension, is warranted.  See 38 
C.F.R. § 3.159(b).  Further, for similar reasons, a VA 
examination and opinion on the matter of whether the 
veteran's hypertension began during service or is related to 
any incident of service is warranted.  See 38 U.S.C.A. 
§ 5103A(d). 

Since the Board has determined that a VA examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

More generally, the notice provided to the veteran in this 
case has not met the standards of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything he has pertaining to his claims. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for hypertension of 
the impact of the notification 
requirements on the claim.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current 
hypertension to his period of active 
service.

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available.  

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA medical examination for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
his current hypertension began during 
service or is related to some incident of 
service.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include service 
medical records reflecting elevated blood 
pressure levels.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
hypertension, with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
March 2002.

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the March 2002 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


